865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael J. SCHIFANELLI, Plaintiff-Appellant,v.U.S. GOVERNMENT;  National Park Service;  Assateque IslandNational Seashore, Defendants-Appellees.
No. 88-2172.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1988.Decided:  Dec. 22, 1988.Rehearing Denied Feb. 21, 1989.

Michael J. Schifanelli, appellant pro se.
David Paul King, Billy S. Bradley (Office of the United States Attorney), for appellees.
Before DONALD RUSSELL, MURNAGHAN and ERVIN, Circuit Judges.
PER CURIAM:


1
Michael Schifanelli appeals from the district court's marginal order granting the Government's motion for summary judgment.  Our review of the record discloses that this appeal is without merit.  A suit against federal officials must state a claim for deprivation of a constitutional right.   Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971);  28 U.S.C. Sec. 1331.  Mr. Schifanelli's claim is based on his belief that the Government acted in violation of the law of the Declaration of Independence.  The Declaration of Independence is a statement of ideals, not law.  Therefore the claim fails to meet the requirements for a Bivens action.  Accordingly we affirm the order of the district court.  The Government's request for the imposition of sanctions is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.